DETAILED ACTION
Drawings
The drawings are objected to because figures 3, 5, 6, 10 and 11 show parts of drawings without any labels making drawings difficult to understand.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 9-11, 16, 18, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perry et al. (USPN 9,568,507).
Regarding claim 1, Perry teaches a method for distributing data in a communication system having a group of metering units disposed in each case to measure a consumption of a delivered supply medium, and a data collector, wherein each metering unit having a communication module, a frequency reference device, and at least one processor to operate the metering unit, wherein the metering units and the data collector are disposed in a communication network [Fig. 2], which comprises the steps of: transmitting the data by the data collector at a transmit frequency via the communication system within a common session common to the group of metering units [Col. 4, lines 17-57, centralized wireless voltage distribution hub has a meter data collector hub 268, a common broadcast signal 232 is sent to all metering devices for collection of metering data such as voltage data]; and transmitting a synchronization sequence common to the metering units within the common session and the synchronization sequence is dimensioned and/or varied in such a way that the frequency reference device of each of the metering units in the group of metering units is synchronized with the synchronization sequence transmitted within the common session [Col. 4, line 58 – Col. 5, line 36, RF synch signal common to all metering devices is sent and all of the meters synch to the RF synch signal sent by the wireless hub node].
Regarding claim 2, Perry teaches the data are consumption data [Col. 4, lines 42-57].
Regarding claim 3, Perry teaches the synchronization sequence is modified within the common session [Col. 4, line 67 – Col. 5, line 36].
Regarding claim 9, Perry teaches the data are distributed in a broadcast [Col. 5, lines 9-36].

Regarding claim 11, Perry teaches assigning time information to the synchronization sequence and the communication module can determine a second transmit time on the basis of the time information [Col. 4, line 65 – Col. 5, line 36].
Regarding claim 16, Perry teaches the metering units have a data memory and received data packets or parts of the received data packets are stored in the data memory [Fig. 3, 363, Col. 5, lines 19-23].
Regarding claim 18, Perry teaches once reception is completed, the metering units complete parts of the data packets and/or the data packets or combine them into the data [Col. 5, lines 19-36].
Regarding claim 25, Perry teaches transmitting the synchronization sequence in one piece [Col. 4, line 65 – Col. 5, line 36].
Regarding claim 26, Perry teaches a communication system for distributing data, the communication system comprising: a group of metering units which are disposed in each case to measure consumption of a delivered supply medium [Fig. 2, wireless energy metering units]; a data collector [Fig. 2, 238]; each of the metering units having a communication module, a frequency reference device, and a processor to operate the metering units on a basis of program data or by means of a use of the program data [Fig. 3, 354, 350, 362]; and the data collector is configured to transmit the program data at a transmit frequency via the communication system within a common session common to the group of metering units, wherein a synchronization sequence common to the measuring units is transmitted by the data collector within the common .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (USPN 9,568,507) in view of Li et al. (US-PGPUB 2005/0025187).
Regarding claim 4, Perry teaches a method as discussed in rejection of claim 1.
However, Perry does not teach transmitting the data and the synchronization sequence in data packets and a ratio between the data and the synchronization sequence is modified within the common session.
Li teaches transmitting the data and the synchronization sequence in data packets and a ratio between the data and the synchronization sequence is modified within the common session [Para 31].

Regarding claim 19, Perry teaches transmitting the data packets or a series of the data packets in alternation with interspersed transmit pauses [Col. 6, lines 12-29].
Regarding claim 20, Perry teaches receive pauses are provided between the ready-to-receive times of the metering unit [Col. 6, lines 12-29].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (USPN 9,568,507) in view of Bendlin et al. (USPN 10,764,879).
Regarding claim 5, Perry teaches a method as discussed in rejection of claim 1.
However, Perry does not teach a receive bandwidth of the metering unit is in a narrowband range.
Bendlin teaches a receive bandwidth of the metering unit is in a narrowband range [Col. 7, lines 41-60].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use narrowband range for metering unit so that low complexity implementation can be done.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (USPN 9,568,507) in view of Canne et al. (USPN 9,772,363).
Regarding claim 8, Perry teaches a method as discussed in rejection of claim 1.

Canne teaches determining the transmit frequency of the data collector by the metering unit through frequency scanning and/or frequency estimation [Col. 11, lines 1-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scan for frequency to determine the transmit frequency so that determination regarding which frequency to use can be made.
Regarding claim 21, Perry teaches a method as discussed in rejection of claim 1.
However, Perry does not teach determining a transmission quality of frequencies within a specific frequency range via the data collector and the transmit frequency is defined on a basis of transmission qualities.
Canne teaches determining a transmission quality of frequencies within a specific frequency range via the data collector and the transmit frequency is defined on a basis of transmission qualities [Col. 11, lines 1-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention determine a transmission quality of frequencies within a specific frequency range so that which exact frequency to use can be determined.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (USPN 9,568,507) in view of Shamir (USPN 9,134,348).
Regarding claim 12, Perry teaches a method as discussed in rejection of claim 1.

Shamir teaches on completion of synchronization, the metering unit generates a synchronization acknowledgement and transmits it to the data collector in order to acknowledge the synchronization of the frequency reference device to the data collector [Col. 4 lines 17-51].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention send synchronization acknowledgement so that feedback regarding synchronization can be provided.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (USPN 9,568,507) in view of Cornwall et al. (USPN 7,830,874).
Regarding claim 14, Perry teaches a method as discussed in rejection of claim 1.
However, Perry does not teach assigning pilot synchronization sequences to the data packets and/or a series of data packets.
Cornwall teaches assigning pilot synchronization sequences to the data packets and/or a series of data packets [Col. 9, lines 17-24].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use pilot synchronization sequences so that the receivers can be properly synchronized.
Regarding claim 15, Cornwall teaches the data packets and/or the series of data packets are transmitted in alternation with interspersed the pilot synchronization sequences [Col. 9, lines 17-24].
.
Allowable Subject Matter
Claim 27 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 27, Perry teaches a metering unit which can receive and transmit data, the metering unit, comprising: a communication module [Fig. 3, 354]; a frequency reference device [Fig. 3, 350]; a processor to operate the metering unit on a basis of program data or by means of a use of the program data, wherein the metering unit is configured to - 37 -DSC-HP-0287 receive a synchronization sequence transmitted by a transmitter via a receive frequency [Col. 4, lines 17-57, centralized wireless voltage distribution hub has a meter data collector hub 268, a common broadcast signal 232 is sent to all metering devices for collection of metering data such as voltage data].
However, Perry does not teach the metering unit is operated in such a way that it adjusts the receive frequency for receiving the synchronization sequence at least three times.
Above taken with other limitations of the claim is considered novel and non-obvious.
Claims 6, 7, 13, 17 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moore et al. (USPN 10,263,504) teaches measuring energy consumption during .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464